Exhibit 10.4

NOTICE OF GRANT OF NON-QUALIFIED STOCK OPTION AWARD

PURSUANT TO THE UNIVERSAL INSURANCE HOLDINGS, INC.

2009 OMNIBUS INCENTIVE PLAN

FOR GOOD AND VALUABLE CONSIDERATION, Universal Insurance Holdings, Inc. (the
“Company”) hereby grants, pursuant to the provisions of the Company’s 2009
Omnibus Incentive Plan, as amended (the “Plan”), to the Participant designated
in this Notice of Grant of Non-Qualified Stock Option Award (the “Notice”) an
option to purchase the number of shares of common stock of the Company set forth
in the Notice (the “Shares”), subject to the restrictions as outlined below in
this Notice and the additional provisions set forth in the attached Terms and
Conditions of Stock Option Award (collectively, the “Agreement”). The Optionee
further acknowledges receipt of the information statement describing important
provisions of the Plan.

 

Optionee: Sean P. Downes   Type of Option: Non-Qualified Stock Option Exercise
Price per Share: $               Date of Grant: September 4, 2012 Total Number
of Shares: 500,000   Expiration Date: September 4, 2019

 

Vesting Date (12:01 a.m. ET)    Number of Shares Vesting on that Date
September 4, 2013    250,000 shares September 4, 2014    250,000 shares

Vesting is accelerated in full upon a Change in Control under Section 2(c).

Effect of Termination of Service:

Termination of Service for any reason other than death or “Cause”: any
non-vested portion expires immediately and any vested portion remains
exercisable for 30 days following the Termination;

Termination of Service due to death: the entire Option, including any vested and
non-vested portion, is exercisable by the Optionee’s Beneficiary for six months
after the Optionee’s Termination;

Termination of Service for “Cause”: the entire Option, including any vested and
non-vested portion, expires immediately upon Termination.

In no event may this Option be exercised after the Expiration Date as provided
above.

By signing below, the Optionee agrees that this Non-Qualified Stock Option Award
is granted under and governed by the terms and conditions of the Plan and the
attached Terms and Conditions.

 

Optionee     Universal Insurance Holdings, Inc.

 

   

 

Sean P. Downes     By:     Title: Date:     Date:



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF STOCK OPTION AWARD

1. Grant of Option. The Option granted to the Optionee and described in the
Notice of Grant is subject to the terms and conditions of the Plan, which is
incorporated by reference in its entirety into these Terms and Conditions of
Stock Option Award.

The Board of Directors of the Company has authorized and approved the 2009
Omnibus Incentive Plan, as amended (the “Plan”), which has been approved by the
stockholders of the Company. The Committee has approved an award to the Optionee
of a number of shares of the Company’s common stock, conditioned upon the
Participant’s acceptance of the provisions set forth in the Notice and these
Terms and Conditions within 60 days after the Notice and these Terms and
Conditions are presented to the Optionee for review. For purposes of the Notice
and these Terms and Conditions, any reference to the Company shall include a
reference to any Affiliate.

This Option shall be treated as a Non-Qualified Stock Option. The Company
intends that this Option not be considered to provide for the deferral of
compensation under Section 409A of the Code, and that this Agreement shall be so
administered and construed. Further, the Company may modify the Plan and this
Award to the extent necessary to fulfill this intent.

2. Exercise of Option.

(a) Right to Exercise. This Option shall be exercisable, in whole or in part,
during its term in accordance with the Vesting Schedule set out in the Notice of
Grant and with the applicable provisions of the Plan and this Option
Agreement. No Shares shall be issued pursuant to the exercise of an Option
unless the issuance and exercise comply with applicable laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares. The Committee may, in its discretion, (i) accelerate vesting of the
Option, or (ii) extend the applicable exercise period to the extent permitted
under Section 6.03 of the Plan.

(b) Method of Exercise. The Optionee may exercise the Option by delivering an
exercise notice in a form approved by the Company (the “Exercise Notice”) which
shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised, and such other representations
and agreements as may be required by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Shares
exercised. This Option shall be deemed to be exercised upon receipt by the
Company of such fully executed Exercise Notice accompanied by the aggregate
Exercise Price.

(c) Acceleration of Vesting on Change in Control. Subject to the exceptions
contained in Section 6.05 of the Plan, in the event of a Change in Control, all
Options outstanding on the date of the Change in Control that have not
previously vested or terminated under the terms of this Agreement shall be
immediately and fully vested and exercisable.



--------------------------------------------------------------------------------

3. Method of Payment. If the Optionee elects to exercise the Option by
submitting an Exercise Notice under Section 2(b) of this Agreement, the
aggregate Exercise Price (as well as any applicable withholding or other taxes)
shall be paid by cash or check; provided, however, that the Committee may
consent, in its discretion, to payment in any of the following forms, or a
combination of them:

(a) cash or check;

(b) a “net exercise” (as described in the Plan) or such other consideration
received by the Company under a cashless exercise program approved by the
Company in connection with the Plan;

(c) surrender of other Shares owned by the Optionee which have a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price of the
Exercised Shares and any applicable withholding; or

(d) any other consideration that the Committee deems appropriate and in
compliance with applicable law.

4. Restrictions on Exercise. This Option may not be exercised until such time as
the Plan has been approved by the stockholders of the Company, or if the
issuance of the Shares upon exercise or the method of payment of consideration
for those shares would constitute a violation of any applicable law, regulation
or Company policy.

5. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of the Optionee only by the Optionee; provided,
however, that the Optionee may transfer the Options (i) pursuant to a qualified
domestic relations order (as defined by the Code or the rules thereunder) or
(ii) to any member of the Optionee’s Immediate Family or to a trust, limited
liability company, family limited partnership or other equivalent vehicle,
established for the exclusive benefit of one or more members of his Immediate
Family by delivering to the Company a Notice of Assignment in a form acceptable
to the Company. No transfer or assignment of the Option to or on behalf of an
Immediate Family member under this Section 5 shall be effective until the
Company has acknowledged such transfer or assignment in writing. “Immediate
Family” means the Optionee’s parents, spouse, children, siblings, and
grandchildren. Following transfer, the Options shall continue to be subject to
the same terms and conditions as were applicable immediately prior to
transfer. In the event an Option is transferred as contemplated in this
Section 5, such Option may not be subsequently transferred by the transferee
except by will or the laws of descent and distribution. The terms of the Plan
and this Option Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Optionee.

6. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option Agreement.

 

- 3 -



--------------------------------------------------------------------------------

7. Withholding.

(a) The Committee shall determine the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any income
recognized by the Optionee with respect to the Option Award.

(b) The Optionee shall be required to meet any applicable tax withholding
obligation in accordance with the provisions of Section 11.05 of the Plan.

(c) Subject to any rules prescribed by the Committee, the Optionee shall have
the right to elect to meet any withholding requirement (i) by having withheld
from this Award at the appropriate time that number of whole shares of common
stock whose fair market value is equal to the amount of any taxes required to be
withheld with respect to such Award, (ii) by direct payment to the Company in
cash of the amount of any taxes required to be withheld with respect to such
Award or (iii) by a combination of shares and cash.

8. Defined Terms. Capitalized terms used but not defined in the Notice and these
Terms and Conditions shall have the meanings set forth in the Plan, unless such
term is defined in any employment or similar agreement between the Optionee and
the Company or an Affiliate. Any terms used in the Notice and these Terms and
Conditions, but defined in an employment or similar agreement with the Optionee
are incorporated herein by reference and shall be effective for purposes of the
Notice and these Terms and Conditions without regard to the continued
effectiveness of such employment or similar agreement.

9. Optionee Representations. The Optionee hereby represents to the Company that
the Optionee has read and fully understands the provisions of the Notice, these
Terms and Conditions and the Plan and the Optionee’s decision to participate in
the Plan is completely voluntary. Further, the Optionee acknowledges that the
Optionee is relying solely on his or her own advisors with respect to the tax
consequences of this stock option award.

10. Regulatory Limitations on Exercises. Notwithstanding the other provisions of
this Option Agreement, no option exercise or issuance of shares of Common Stock
pursuant to this Option Agreement shall be effective if (i) the shares reserved
under the Plan are not subject to an effective registration statement at the
time of such exercise or issuance, or otherwise eligible for an exemption from
registration, or (ii) the Company determines in good faith that such exercise or
issuance would violate any applicable securities or other law or regulation.

11. Miscellaneous.

(a) Notices. All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under these Terms and
Conditions shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the parties at their respective addresses set
forth herein, or to such other address as either shall have specified by notice
in writing to the other. Notice shall be deemed duly given hereunder when
delivered or mailed as provided herein.

 

- 4 -



--------------------------------------------------------------------------------

(b) Waiver. The waiver by any party hereto of a breach of any provision of the
Notice or these Terms and Conditions shall not operate or be construed as a
waiver of any other or subsequent breach.

(c) Entire Agreement. These Terms and Conditions, the Notice and the Plan
constitute the entire agreement between the parties with respect to the subject
matter hereof.

(d) Binding Effect; Successors. These Terms and Conditions shall inure to the
benefit of and be binding upon the parties hereto and to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in these Terms and Conditions, express or implied, is
intended to confer on any person other than the parties hereto and as provided
above, their respective heirs, successors, assigns and representatives any
rights, remedies, obligations or liabilities.

(e) Governing Law. The Notice and these Terms and Conditions shall be governed
by and construed in accordance with the laws of the State of Delaware.

(f) Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of these Terms and
Conditions.

(g) Conflicts; Amendment. The provisions of the Plan are incorporated in these
Terms and Conditions in their entirety. In the event of any conflict between the
provisions of these Terms and Conditions and the Plan, the provisions of the
Plan shall control. The Agreement may be amended at any time by written
agreement of the parties hereto.

(h) No Right to Continued Employment. Nothing in the Notice or these Terms and
Conditions shall confer upon the Optionee any right to continue in the employ or
service of the Company or affect the right of the Company to terminate the
Optionee’s employment or service at any time.

(i) Further Assurances. The Optionee agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Notice and these Terms and Conditions and the Plan.

 

- 5 -